IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 2, 2009
                                No. 06-11374
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

CLINTON WADE DUNSON,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:06-CR-97-ALL



                ON REMAND FROM THE SUPREME COURT
                      OF THE UNITED STATES
Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      This case returns to us on remand from the Supreme Court of the United
States. The Supreme Court vacated our judgment and remanded the case for
further consideration in light of Arizona v. Gant, 129 S. Ct. 1710 (2009). We
retain jurisdiction of the appeal and remand for the limited purpose of having



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 06-11374

the district court conduct an evidentiary hearing and whatever other
proceedings it deems appropriate for a determination on the issue of inevitable
discovery. See United States v. Casper, 2009 WL 2921732 at *1 (5th Cir. Sept.
14, 2009); see also United States v. Runyan, 275 F.3d 449, 466-67 (5th Cir.
2001).
      REMANDED.




                                      2